Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in this Post-Effective Amendment No. 34 to Registration Statement No. 002-85030 of Nicholas II, Inc. on Form N-1A of our report dated November 21, 2008, relating to the financial statements and financial highlights of Nicholas II, Inc. appearing in the Annual Report on Form N-CSR of Nicholas II, Inc. for the year ended September 30, 2008, and to the references to us under the heading Independent Registered Public Accounting Firm and Legal Counsel in the Statement of Additional Information, which is part of this Registration Statement. We also consent to the reference to us under the heading Financial Highlights in the Prospectus, which is also a part of this Registration Statement. Deloitte & Touche LLP Milwaukee, WI January 29, 2009
